Citation Nr: 9900737	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-04 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a right below-the-knee 
amputation as a result of treatment by VA. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of an October 1996 rating decision of the RO.  



REMAND

The veteran contends that, as a result of medical treatment 
for his right foot at a VA Medical Center (VAMC) in March and 
April 1996, his right leg had to be amputated below the knee.  
Specifically, the veteran maintains that he did not receive 
proper or timely medical care at the VAMC, and that this 
resulted in additional disability in the form of the 
amputation of the right lower extremity.  

The veteran and his wife offered testimony on two occasions; 
once before a Hearing Officer at the RO, and again before a 
Member of the Board at the RO.  On both occasions, they 
described the events leading up to the veterans right leg 
amputation.  According to the veteran and his wife, he 
originally sought treatment at the West Haven VAMC for 
tenderness in his right heel and was prescribed Motrin and a 
shoe insert; when this did not relieve his pain, he was given 
a steroid injection into his right foot.  He explained that, 
after receiving the shot, his foot became red and swollen and 
remained very painful.  He also noted that he was 
subsequently informed by another physician that, given his 
diabetic condition, this physician would not have treated his 
heel by giving him such a shot; however, a copy of records or 
statements to this effect have not been associated with the 
claims file.  

The veteran and his wife have indicated that he returned to 
the VAMC several times for treatment after the shot, but each 
time was told that he would have to wait for the swelling to 
subside.  They explained that finally, his toes began to 
crack and ultimately started to turn black and blue.  
According to the veteran and his wife, they then consulted a 
private physician, who diagnosed gout and recommended that 
the veteran return to VA for treatment by a vascular 
doctor.  A record of treatment from this physician has not 
been associated with the claims folder.  After returning to 
West Haven VAMC, the veteran was admitted, but had to be 
transferred to Yale-New Haven Hospital in order for certain 
tests to be accomplished, as the equipment at the VAMC was 
not operating.  While at Yale-New Haven Hospital the veteran 
underwent bypass surgery and a week later had his right lower 
extremity amputated.  

The VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to a claim which is not well 
grounded.  Boeck v. Brown, 6 Vet. App. 14 (1993) and Grivois 
v. Brown, 6 Vet. App. 136 (1994).  However, if the claimants 
application for benefits is incomplete, the VA shall notify 
him of the evidence necessary to complete the application.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1997).  An 
application is incomplete if the VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed necessary for, a full and fair 
adjudication of an appellants claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

As noted hereinabove, the evidence currently associated with 
the claims file includes testimony from the veteran 
indicating that he was informed by a physician that the 
treatment for his foot might have been improper in light of 
his diabetic condition.  As competent evidence of such 
assertion is central to the veterans claim, additional steps 
should be taken to attempt to obtain more complete medical 
records.  

Thus, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
right below the knee amputation and 
residuals thereof.  The veteran also 
should be asked to submit all medical 
evidence which tends to support his 
assertions that his right leg amputation 
was the result of improper or untimely 
medical care by VA.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  Copies of 
all VA clinical records referable to 
treatment of the veteran in 1995 and 1996 
should also be obtained.  

2.  Following completion of the 
development requested hereinabove, the RO 
should again review the veterans claim.  
All indicated development should be taken 
in this regard.  If any benefit sought on 
appeal is not granted to the veterans 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
